Citation Nr: 1401162	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  10-02 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Whether new and material evidence has been received with respect to a claim of entitlement to service connection for hepatitis, including hepatitis C virus (HCV).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel

INTRODUCTION

The Veteran served on active duty from October 1970 to April 1972 with service in Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) located in Winston-Salem, North Carolina. 

The Veteran testified at a RO hearing in March 2011 and testified at a Board hearing before the undersigned Veterans Law Judge in June 2013.

During the pendency of the appeal, the Veteran's claims file has been transferred to the jurisdiction of the Boise, Idaho RO.  

The United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board considers the issue on appeal to involve entitlement to service connection for hepatitis, including HCV.

In an April 2011 supplemental statement of the case, the RO determined that new and material evidence had been submitted to reopen a claim for service connection for hepatitis C and denied the underlying service connection claim for hepatitis C.  However, the Board must initially determine whether new and material evidence has been submitted with regard to the claim for service connection for hepatitis, to include HCV.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Only where the Board concludes that new and material evidence has been received does it have jurisdiction to consider the merits of the claim.  Hickson v. West, 11 Vet. App. 374, 377 (1998).

In December 2011 correspondence, the Veteran stated that he wished to withdraw his claims of service connection for PTSD and depression.  Regardless, a May 2012 rating decision reopened an underlying claim of service connection for post traumatic stress disorder (PTSD) and denied the claim on the merits.  During his June 2013 Board hearing, the Veteran and his representative restated that the Veteran was withdrawing this issue.  Additionally, the Board acknowledges that the Veteran field an informal claim of service connection for erectile dysfunction secondary to heart disease, however, in September 2012 correspondence, the Veteran stated that he was withdrawing his claim.  Therefore, these matters are currently not on appeal. 

The Veteran filed a claim of service connection for throat cancer secondary to Agent Orange in June 2012.  A November 2012 rating decision, denied service connection for right tonsillar squamous cell carcinoma (claimed as throat cancer) as a result of exposure to herbicides.  The Veteran has not appealed this decision, and this matter is currently not on appeal.  

The issue of entitlement to service connection for hepatitis, including hepatitis C, on the merits, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Service connection for hepatitis was denied by a March 1993 rating decision; the appellant did not file a notice of disagreement and the decision became final. 

2. Evidence received since the decision in March 1993, relates to an unestablished fact necessary to substantiate the claim of service connection for hepatitis and it raises a reasonable possibility of substantiating the underlying claim.



CONCLUSIONS OF LAW

1. A March 1993 RO decision that determined that new and material evidence sufficient to reopen a previously denied claim had not been submitted is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2. New and material evidence has been submitted since the 1993 decision; as a result, the claim of entitlement to service connection for hepatitis, including hepatitis C is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify & Assist

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. 

The Veteran is seeking to reopen a previously denied hepatitis service connection claim.  The Board concludes that it is not precluded by the VCAA from adjudicating this portion of the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by reopening his service connection claim. See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  New & Material Evidence

During a September 1992 VA residuals of Agent Orange examination, the Veteran was diagnosed with a remote history of hepatitis, recovered.  A March 1993 rating decision, denied service connection for hepatitis.  The RO denied the claim because of a lack of evidence of treatment or a diagnosis of hepatitis in the service treatment records.  The appellant did not appeal that denial and it became final.  38 U.S.C.A. § 7105.  

Generally, an RO decision denying a claim which has become final and a claim denied in a Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

For the purpose of determining whether new and material evidence has been received to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  Additionally, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person(s) making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The language of 38 C.F.R. § 3.156(a)  creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In this case, the evidence of record at the time of the March 1993 RO decision included service treatment records that revealed that on a January 1970 questionnaire for dental services, the Veteran responded, "NO" when asked if he ever had yellow jaundice or hepatitis.  A January 1972 record revealed that the Veteran went through detoxification at USA Drug Treatment Center in Long Binh Vietnam for seven days.  He was diagnosed with improper use of opium, opium alkaloids, or their derivatives with minimal involvement.  It was determined to not have occurred during the Veteran's Line of Duty, but rather was due to his own misconduct.  It was noted that he smoked heroin daily.  A February 1972 treatment record reported a long history of drug use and he had been using 4-7 caps of heroin a day for the last three months.  The record revealed that he was mostly snorting and smoking the drug and denied intravenous (IV) drug use at that time.  The impression was chronic heroin addiction.  No abnormalities were identified on his April 1972 separation Report of Medical Examination.  

In April 1993 correspondence, the Veteran reported that he was treated for hepatitis at the Beaver Medical Clinic in Redlands, California in 1972, shortly after his discharge from service he also reported that he had been treated for drug addiction in service and post service.  In May 1993 correspondence, he reported that he was told by doctors at the Loma Linda VA Hospital that his drug and alcohol abuse was a contributing factor to his heart attack and also caused psychological impairment.    

Evidence received since the March 1993 RO decision consists a March 2009 informal claim for hepatitis C, in which the Veteran contended that he contracted his hepatitis infection in Vietnam.  

A May 2004 treatment record from the Fayetteville VAMC noted that a hepatitis C antibody came back positive.  The Veteran reported that he had hepatitis of some type about 30 years ago after returning from Vietnam.  He currently was assessed with hepatitis with positive hepatitis C antibodies; however, there was no evidence of active hepatitis C disease.  A March 2005 consult revealed that the Veteran was positive for the following risk factors: Vietnam, tattoos (1975), piercings (1970s), IV drugs (1970s, 1980s, shared needles), and nasal cocaine (1970s, 1980s shared tools).  He was diagnosed with chronic 

A January 2009 treatment record from the Fayetteville VAMC included an addendum in which the Veteran's treating physician, Dr. P.K.C. stated that it was his professional opinion that the Veteran may have acquired the hepatitis C virus (HCV) while stationed in Vietnam.  This evidence is new as it was not previously of record when the prior decision was made.  Further, it is material because it is supporting evidence of a nexus between a currently diagnosed hepatitis C virus and service.  See Hickson v. West, 12 Vet. App. 247, 253 (1999) (establishing service connection requires evidence of a nexus between the claimed in-service disease or injury and the present disability). 


ORDER

New and material evidence has been received to reopen a claim of service connection for hepatitis, to include HCV, to this limited extent, the appeal is granted. 



REMAND

The Veteran contends that his current hepatitis C is attributable to his active military service.  He reported that he shared needles.  He also claimed that he had hepatitis when he came home from Vietnam.  

Post service private treatment records reflect a diagnosis of history of hepatitis with continuing treatment of history of substance of abuse, which includes alcohol and cocaine.  A history of heroin use and hepatitis was also noted.   See University of Washington Medical Center treatment records dated in March 1992.  A remote history of hepatitis, recovered, was noted on September 1992 VA examination.  The Veteran tested positive for hepatitis C antibodies in May 2004.  See May 2004 treatment records from the Fayetteville VAMC.  A January 2009 treatment record from the Fayetteville VAMC included an addendum in which the Veteran's treating physician, Dr. P.K.C. stated that it was his professional opinion that the Veteran may have acquired the hepatitis C virus while stationed in Vietnam.  

The VCAA requires that VA assist a claimant in obtaining evidence needed to substantiate the claim.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2013); 38 C.F.R. § 3.159 (2013).  Review of the evidentiary record shows that the Veteran has not been afforded a Compensation and Pension examination for his hepatitis C.  There remains some question as to whether the Veteran's current hepatitis C is attributable to his active military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, further development of the evidence will be undertaken prior to our final adjudication of the Veteran's claim for service connection. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for the appropriate VA examination to determine whether there is a nexus between his active military service and his hepatitis C. The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished. 

The examiner must provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) the Veteran's hepatitis C had its clinical onset during active service or is related to any in-service disease, event, or injury.  If related to inservice drug abuse, this should be specifically indicated.  

In offering this opinion, the examiner is to comment on the Veteran's in-service drug use, and the incubation/latency period of hepatitis C, which was diagnosed in 2004, the March 1992 treatment records from University of Washington Medical Centers and September 1992 VA examination reporting a remote history of hepatitis.  

The examiner should fully explain any opinion expressed. If the examiner cannot render the requested opinion, a full explanation for why the opinion cannot be made must be provided.

2. Then, review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.

3. Finally, readjudicate the Veteran's claim.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


